Citation Nr: 0826375	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
renal tuberculosis.

2.  Entitlement to service connection for left renal 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at a Travel Board hearing in June 2008 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.   At the hearing, the Board 
granted a motion to advance this case on the docket due to 
the veteran's advanced age.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  By a decision dated in April 1970, the Board denied the 
veteran's claim for entitlement to service connection for 
left renal tuberculosis.

2.  Evidence received since the Board's April 1970 decision 
is new, material, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's left renal tuberculosis had its onset in 
service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board's August 1969 
decision denying service connection for left renal 
tuberculosis is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, left renal tuberculosis was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed decisions are final with the exception that a 
claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in March 2004, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the veteran submitted a claim for service 
connection for left renal tuberculosis in January 1968.  The 
RO denied that claim in a June1968 rating decision.  In an 
April 1970 decision, the Board also denied service connection 
for left renal tuberculosis.  He applied to reopen the claim 
for left renal tuberculosis in March 2004.  After a review of 
the claims file, the Board finds that the claim should be 
reopened.  

Specifically, the veteran has submitted two nearly identical 
letters from his VA treating physicians opining that "there 
is a very high suspicion" that he had tuberculosis of the 
urinary tract while he was an active member of the military.  
As this provides a previously unestablished medical nexus 
opinion potentially relating his left renal tuberculosis to 
his period of active duty service, the claim is reopened.  

Having determined that the claim is reopened, the Board will 
now turn to the question of whether service connection is 
warranted for left renal tuberculosis.  Under the relevant 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, with certain enumerated disorders such as active 
tuberculosis, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Here, the veteran alleges that his tuberculosis infection 
began in service.  The evidence of record reflects that he 
was treated for a urinary tract in infection while stationed 
in Korea in 1953.  He described burning upon urination, but 
no diagnosis was rendered.  He reported recurrences of 
urinary tract symptomatology since his discharge from service 
in January 1954.  He was diagnosed as having a urinary tract 
infection and chronic prostatitis.  In December 1967, he was 
diagnosed with right renal calculus and tuberculosis of the 
left kidney.  A left  nephroureterectomy was performed in May 
1968 after marked destruction of the left kidney.  

As indicated above, the veteran has presented two medical 
nexus opinions in support of his claim for service 
connection.  In the first opinion, dated in November 2006, 
the director of the VA dialysis unit stated that "there is a 
very high suspicion that he had tuberculosis of the urinary 
tract while he was an active member of the military."  The 
physician explained that it was uncommon for young men to 
have urinary tract infections without some underlying urinary 
tract abnormality, and that experiencing complaints of 
urinary tract infection at age 23 and then having multiple 
reoccurrences of symptoms until tuberculosis was diagnosed15 
years later would not be atypical for tuberculosis, which 
often had a prolonged and insidious course.  

In the second opinion, dated in May 2007, the veteran's 
treating VA nephrologist indicated that "there is a very 
high suspicion that he had tuberculosis of the urinary tract 
while he was a member of the military and that his 
nephrectomy and associated advanced kidney disease is a 
direct result of this infection."  The nephrologist opined 
that it seemed likely that the symptoms the veteran first 
experienced during military service represented sterile 
pyuria caused by infection with acid fast bacillus.  She 
agreed that this presentation could be consistent with a 
diagnosis of renal tuberculosis.  

In light of these medical nexus opinions, the Board finds 
that the claim for service connection should be granted.  
First, while there was no official diagnosis of tuberculosis 
until years after service, the positive medical nexus 
opinions, at the very least, put the issue into equipoise.  
As such, giving the veteran the benefit of the doubt, and 
based on the evidence outlined above, the Board finds that 
service connection is warranted for service connection for 
left renal tuberculosis.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board is 
allowing the benefit sought on appeal, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The application to reopen the claim of entitlement to service 
connection for left renal tuberculosis is granted.

Entitlement to service connection for left renal tuberculosis 
is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


